Case 19-10614-JDW         Doc 32    Filed 05/22/19 Entered 05/22/19 16:55:22            Desc Main
                                    Document     Page 1 of 3


_________________________________________________________________________________

                                                    SO ORDERED,



                                                    Judge Jason D. Woodard
                                                    United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________
                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI



IN RE:

ELMER L. RICHARDSON                                BANKRUPTCY NO. 19-10614-JDW
                                                   CHAPTER 13
  DEBTOR


         AGREED ORDER RESOLVING OBJECTION TO CONFIRMATION [#14]

         Before the Court is the Objection to Confirmation of Chapter 13 Plan filed by the United

States of America-Farm Service Agency (“FSA”) [#14]. The parties have reached an agreement

that resolves FSA’s objection as follows:

         1. The Debtor has a direct operating loan (44-01) with a prepetition arrearage of

$4,672.00 and a direct farm ownership loan (41-02) with a prepetition arrearage of $23,904.00.

The total arrearage of $28,576.00 shall be paid in monthly installments to FSA through the

Debtor’s Chapter 13 Plan over the term of the plan.

         2. The Debtor will owe ongoing annual payments of $4,636.00 each for FSA’s secured

claim for direct operating loan (44-01) in 2020 and 2021 (total of $9,272.00 over 60 month plan).

The total amount of ongoing payments owed over the life of the Chapter 13 Plan for direct

operating loan (44-01) shall be paid through the Debtor’s Chapter 13 Plan with a monthly
Case 19-10614-JDW         Doc 32   Filed 05/22/19 Entered 05/22/19 16:55:22           Desc Main
                                   Document     Page 2 of 3


payment of $154.53.

         3.   The Debtor will owe ongoing annual payments of $11,952.00 for FSA’s secured

claim for direct farm ownership loan (41-02) during the term of the Chapter 13 Plan. The

annual payments due for direct farm ownership loan (41-02) during the term of the Debtor’s

Chapter 13 Plan shall be paid in equal monthly installments of $996.00 through the Debtor’s

Chapter 13 Plan.

         4.   Should the monthly payments due to FSA under the confirmed Chapter 13 Plan

become more than forty-five (45) days delinquent, FSA will be authorized to seek relief from the

automatic stay in order to seek collection of all amounts owed to FSA as provided for in the

Promissory Notes, Security Agreements, Deed(s) of Trust, Farm Product Filing Financing

Statements, and UCC Financing Statements.

         5.   The Debtor’s Chapter 13 Plan shall be amended in accordance with this Agreed

Order.

                                     ##END OF ORDER##




PREPARED BY AND AGREED TO:

/s/ SAMUEL D. WRIGHT
SAMUEL D. WRIGHT, MB #101425
Assistant United States Attorney
900 Jefferson Avenue
Oxford, Mississippi 38655-3608
Tel: (662) 234-3351
Samuel.Wright@usdoj.gov
  For USDA-Farm Service Agency
Case 19-10614-JDW   Doc 32   Filed 05/22/19 Entered 05/22/19 16:55:22   Desc Main
                             Document     Page 3 of 3


AGREED TO:

/s/ JIMMY E. MCELROY
by SDW with permission
JIMMY E. MCELROY, MB# 2540
3780 Mendenhall
Memphis, TN 38115
Tel: 901-363-7283
mcelroylawms@hotmail.com
  Counsel for Debtor




                                       3
